DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 17-27, in the reply filed on July 30, 2021 is acknowledged.
Non-elected claims 28-36 have been cancelled without prejudice. 


Claim Objections
Claim 27 is objected to because of the following informalities:  there appears to be a typographical error as the word “example” is recited in line 2 between “consisting of” and “Agaricus bosporis”.  It appears as though the word should have been deleted. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-21, 24 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zurbriggen (US 2002/0155193 A1; Oct. 24, 2002).
Regarding claim 17, Zurbriggen teaches a vegetable powder comprising dry vegetable material (e.g. onion and garlic, [0020]) in an amount of about 94% to 96% ([0026]), thus falling within the claimed range of at least 90%. 
Zurbriggen further teaches that the vegetable powder can optionally comprise maltodextrin ([0025]). As maltodextrin is a preferable component, but not required in Zurbriggen, Zurbriggen teaches that the vegetable powder can have less than 0.01% maltodextrin, thus falling within the claimed range. 

Regarding claims 18-19, Zurbriggen teaches the vegetable powder as described above. The examiner notes that the method by which the vegetable powder is “prepared” is not given patentable weight as such limitations are process limitations in a product claim. 
As stated in MPEP 2113: "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
In the instant case, Zurbriggen teaches a vegetable powder comprising at least 90% dry vegetable material, which is the same as claimed in claim 17, and therefore the process by which the dry vegetable material is prepared is not given patentable weight as the product is the same. 
Regarding claim 20, Zurbriggen further teaches that the vegetable mixture is treated with an enzyme before being dried ([0022]-[0025]). 
Regarding claim 21, Zurbriggen teaches that the enzyme is a cellulose degraiding enzyme, a xylanase degrading enzyme, or a beta-glucan degrading enzyme ([0022]). 
Regarding claims 24 and 26-27, Zurbriggen discloses that the vegetable material is garlic and onion, which is Allium cepa (onion) and Allium sativum (garlic) ([0020]). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zurbriggen (US 2002/0155193 A1; Oct. 24, 2002) as applied to claim 20 above.
Regarding claim 22, Zurbriggen teaches that the vegetable mixture is treated with an enzyme in an amount of 0.1 to 2% ([0022]), thus overlapping the claimed range of 0.1 to 1%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 23, Zurbriggen teaches that the vegetable mixture is treated with the enzyme for 1 to 30 hours ([0023]), which overlaps the claimed range of maximally two hours. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)


Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zurbriggen (US 2002/0155193 A1; Oct. 24, 2002) as applied to claim 17 above, and further in view of Jobling et al. (WO 2016/131122 A1; Aug. 25, 2016).
Regarding claim 25, Zurbriggen teaches that the vegetable material comprises garlic and onion as described above, and further states that the powder can have other ingredients depending on the desired flavor of the vegetable powder. 
Zurbriggen, however, fails to teach that the vegetable material comprises a fungi selected from one of the claimed fungi. 

It would have been obvious to one of ordinary skill in the art to use a fungi selected from Agaricus as taught by Jobling in the vegetable powder of Zurbriggen depending on the desired flavor of the vegetable powder of Zurbriggen. Adding Agaricus would yield the predictable result of providing a salt flavor to the vegetable powder of Zurbriggen and would have been obvious depending on the desired flavor. 
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of Agaricus with the vegetable powder of Zurbriggen as it continues to function as a flavor enhancer, as expected.






Conclusion
No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.